      CASE 0:17-cv-01973-MJD-TNL Document 57 Filed 05/07/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
___________________________________________

James Clark, as Trustee for the Heirs and
next of Kin of Jamar Lemont Clark,                Court File No. 17-cv-01973 (MJD/TNL)
decedent.

                      Plaintiff,
                                                  STIPULATION TO AMEND THE
                                                  COMPLAINT
Officer Dustin Schwarze, in his Official
Capacity as a Minneapolis Police Officer
and Officer Mark Ringgenberg, in his Official
Capacity as a Minneapolis Police Officer,

                 Defendants.
______________________________________________

         WHEREAS, Plaintiff’s expert has opined that Defendant Dustin Schwarze’s use

of deadly force was objectively reasonable;

         WHEREAS, the parties previously filed a stipulation requesting that this Court

dismiss Defendant Dustin Schwarze from this lawsuit with prejudice and without costs or

fees to any party;

         WHEREAS, Defendant Mark Ringgenberg did not use deadly force on Jamar

Clark;

         WHEREAS, the claims remaining in this action after the dismissal of Defendant

Dustin Schwarze shall be for damages directly arising from Defendant Mark

Ringgenberg’s use of force on Jamar Clark;

         NOW THEREFORE, pursuant to Fed. R. Civ. P. 15(a)(2), the parties hereby

stipulate and agree to the Plaintiff filing the proposed amended complaint filed herewith.



                                              1
     CASE 0:17-cv-01973-MJD-TNL Document 57 Filed 05/07/19 Page 2 of 2



Dated: May 7, 2019                 LAW OFFICES OF WILLIAM STARR

                                   s/ William Starr__________________
                                   William Starr (104504)
                                   750 2nd Street NE
                                   Hopkins, MN 55343-1825
                                   (952) 404-3325
                                   Email: wstarr@starrlaw.us

                                   Attorney for Plaintiff


                                   LAW OFFICES OF DAVID SURO
                                   David Suro (Colorado Attorney ID No.
                                   24805)
                                   Pro Hac Vice
                                   1900 Grant Street
                                   Denver, CO 80203
                                   (303) 586-5720
                                   Email: surolaw@msn.com

                                   Attorney for Plaintiff


Dated: May 7, 2019
                                  SUSAN L. SEGAL
                                  City Attorney
                                  By
                                  ___/s/ Sarah McLaren__________________
                                  TRACEY N. FUSSY (0311807)
                                  KRISTIN R. SARFF (0388003)
                                  SARAH C.S. MCLAREN (0345878)
                                  Assistant City Attorneys
                                  Minneapolis City Attorney’s Office
                                  350 South Fifth Street
                                  City Hall, Room 210
                                  Minneapolis, MN 55415
                                  (612) 673-2254

                                  Attorneys for Defendants Dustin Schwarze and
                                  Mark Ringgenberg




                                     2
